Title: To Alexander Hamilton from William Ellery, 6 July 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] July 6, 1790. “Last Tuesday … Capt. Sheffield presented a protest … and requested that he might be permitted to unlade part of his cargo in order that he might take out his masts … and a permission was granted to him for that purpose. I shall take the foreign tonnage of him, and permit him to proceed to L Orient the place of his destination; but shall not give him a Register unless it should appear by your answer to my letter that his vessel is to be considered as American property.… The whole expence of the Light-house which is in the Port of Newport for one year, is nearly Four hundred and forty five Dollars.…”
